—In a proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Rockland County (Stanger, J.), dated November 12, 1993, which granted the respondents’ motion to dismiss the proceeding.
Ordered that the order is affirmed, with costs, for reasons stated by Judge Stanger at the Family Court.
We note that there is no merit to the petitioner’s contention that the Family Court erred in granting the respondents’ motion to dismiss the proceeding without holding a hearing. There is no statutory requirement for a hearing (see, Domestic Relations Law § 72). In any event, the petitioner’s papers failed to set forth sufficient facts showing that there was a factual dispute requiring the Family Court to conduct a hearing before deciding the motion (see, Strauss v Ingber, 208 AD2d 608). Balletta, J. P., Thompson, Joy and Florio, JJ., concur.